         Case 2:19-cv-01691-APG-EJY Document 76 Filed 11/17/20 Page 1 of 7


 1   FAEGRE DRINKER BIDDLE & REATH LLP
     TARIFA B. LADDON (Pro Hac Vice)
 2   tarifa.laddon@faegredrinker.com
     KAREN M. FIRSTENBERG (Pro Hac Vice)
 3   karen.firstenberg@@faegredrinker.com
     THEODORE O’REILLY (Pro Hac Vice)
 4   theodore.oreilly@faegredrinker.com
     1800 Century Park East, Suite 1500
 5   Los Angeles, CA 90067
     Telephone: (310) 203-4000
 6   Facsimile: (310) 229-1285
 7   Attorneys for Defendants
     BIOMET ORTHOPEDICS, LLC;
 8   BIOMET, INC.; BIOMET MANUFACTURING
     CORP. and BIOMET U.S. RECONSTRUCTION, LLC
 9
     CAREY DANIS & LOWE
10   ANDREW J. CROSS (pro hac vice)
     across@careydanis.com
11   8235 Forsyth Blvd. Ste. 1100
     Clayton, MO 63105
12   Telephone: (314) 725-7700
     Facsimile: (314) 678-3401
13
     Attorneys for Plaintiff
14   SCOTT NICOLAISEN
15   (Additional attorneys on the following page)
16
                               UNITED STATES DISTRICT COURT
17
                                       DISTRICT OF NEVADA
18
19   SCOTT NICOLAISEN,                               Case No.: 2:19-cv-01691-APG-EJY
20                        Plaintiff,
21          vs.                                      STIPULATION FOR DISMISSAL
                                                     WITHOUT PREJUDICE
22   BIOMET, INC.; BIOMET
     ORTHOPEDICS, LLC; BIOMET U.S.
23   RECONSTRUCTION, LLC; and
     BIOMET MANUFACTURING CORP.
24
                          Defendants.                Complaint Filed:   January 22, 2018
25                                                   Transferred:       September 30, 2019
26
27
28



                                               -1-
        Case 2:19-cv-01691-APG-EJY Document 76 Filed 11/17/20 Page 2 of 7


 1   ALVERSON TAYLOR & SANDERS
 2   LEANN SANDERS
     (Nevada Bar No. 000390)
 3   lsanders@alversontaylor.com
     6605 Grand Montecito Parkway, Suite 200
 4   Las Vegas, NV 89149
     Telephone: (702) 384-7000
 5   Facsimile: (702) 385-7000

 6   Attorneys for Defendants
     BIOMET, INC.; BIOMET ORTHOPEDICS, LLC;
 7   BIOMET U.S. RECONSTRUCTION, LLC; and
     BIOMET MANUFACTURING CORP.
 8   WOLF, RIFKIN, SHAPIRO, SCHULMAN & RABKIN
 9   DON SPRINGMEYER
     dspringmeyer@wrslawyers.com
10   DOUGLAS M. COHEN
     dcohen@wrslawyers.com
11   JORDAN J. BUTLER
     jbutler@wrslawyers.com
12   3556 E. Russell, 2nd Floor
     Las Vegas, NV 89120
13   Telephone: (702) 341-5200
     Facsimile: (702) 341-5300
14   Attorneys for Plaintiff SCOTT NICOLAISEN
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                               -2-
        Case 2:19-cv-01691-APG-EJY Document 76 Filed 11/17/20 Page 3 of 7


 1          Plaintiff Scott Nicolaisen (“Plaintiff”) and Defendants Biomet, Inc.; Biomet
 2   Orthopedics, LLC; Biomet U.S. Reconstruction, LLC; and Biomet Manufacturing Corp.
 3   (collectively, “Biomet,” and together with Plaintiff, the “Parties”), stipulate that all claims in
 4   this lawsuit are hereby dismissed without prejudice. Each party shall bear its own costs and
 5   attorneys’ fees.
 6
     Dated: November 17, 2020                      FAEGRE DRINKER BIDDLE & REATH LLP
 7
 8
                                                   By: /s/ Theodore O’Reilly
 9                                                    TARIFA B. LADDON
                                                      KAREN M. FIRSTENBERG
10                                                    THEODORE O’REILLY
11                                                       Attorney for Defendants
                                                         BIOMET ORTHOPEDICS, LLC; BIOMET,
12                                                       INC.; BIOMET MANUFACTURING
                                                         CORP. and BIOMET U.S.
13                                                       RECONSTRUCTION, LLC
14   Dated: November 17, 2020                      CAREY DANIS & LOWE
15
16                                                 By:    /s/ Andrew J. Cross
                                                         ANDREW J. CROSS
17
18                                                       Attorney for Plaintiff SCOTT NICOLAISEN

19
20
21
22
23
24
25
26
27
28



                                                  -3-
        Case 2:19-cv-01691-APG-EJY Document 76 Filed 11/17/20 Page 4 of 7


 1                                CERTIFICATE OF SERVICE
 2         The undersigned certifies that service of the foregoing pleading or paper was sent via
 3   electronic service on November 17, 2020, to the following attorneys of record:
 4                                     Don Springmeyer
                                         Jordan Butler
 5                           WOLF, RIFKIN, SHAPIRO, SCHULMAN
                                       & RABKIN, LLP
 6                             3556 East Russell Road, 2nd Floor
                                   Las Vegas, NV89120-2234
 7                                Telephone: (702) 341-5200
                                  Facsimile: (702) 341-5300
 8
                                          Andrew J. Cross
 9                                        Jeffrey J. Lowe
                                     CAREY DANIS & LOWE
10                                 8235 Forsyth Blvd., Suite 1100
                                        Clayton, MO 63105
11                                   Telephone: (314) 725-7700
                                     Facsimile: (314) 678-3401
12
13
                                              /s/ Amy L. Fleschert
14                                                   Amy L. Fleschert
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                               -4-
       Case 2:19-cv-01691-APG-EJY Document 76 Filed 11/17/20 Page 5 of 7


 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14                       UNITED STATES DISTRICT COURT

15                                DISTRICT OF NEVADA

16
     SCOTT NICOLAISEN,                        Case No.: 2:19-cv-01691-APG-EJY
17
                     Plaintiff,
18
          vs.                                 [PROPOSED] ORDER GRANTING
19                                            JOINT STIPULATION OF DISMISSAL
     BIOMET, INC.; BIOMET                     WITHOUT PREJUDICE
20   ORTHOPEDICS, LLC; BIOMET U.S.
     RECONSTRUCTION, LLC; and
21   BIOMET MANUFACTURING CORP.
22                   Defendants.
                                              Complaint Filed:   January 22, 2018
23                                            Transferred:       September 30, 2019
24
25
26
27
28



                                        -1-
        Case 2:19-cv-01691-APG-EJY Document 76 Filed 11/17/20 Page 6 of 7


 1            Having considered Plaintiff Scott Nicolaisen and Defendants Biomet, Inc.; Biomet
 2   Orthopedics, LLC; Biomet U.S. Reconstruction, LLC; and Biomet Manufacturing Corp.’s
 3   Joint Stipulation of Dismissal Without Prejudice, this Court HEREBY GRANTS the
 4   stipulation and dismisses this case, without prejudice, each party to bear their own fees and
 5   costs.
 6            IT IS SO ORDERED.
 7           November 17, 2020
     Dated: ___________________
 8                                             HON. ANDREW P. GORDON

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                -2-
        Case 2:19-cv-01691-APG-EJY Document 76 Filed 11/17/20 Page 7 of 7


 1                                CERTIFICATE OF SERVICE
 2         The undersigned certifies that service of the foregoing pleading or paper was sent via
 3   electronic service on November 17, 2020, to the following attorneys of record:
 4                                     Don Springmeyer
                                         Jordan Butler
 5                           WOLF, RIFKIN, SHAPIRO, SCHULMAN
                                       & RABKIN, LLP
 6                             3556 East Russell Road, 2nd Floor
                                   Las Vegas, NV89120-2234
 7                                Telephone: (702) 341-5200
                                  Facsimile: (702) 341-5300
 8
                                          Andrew J. Cross
 9                                        Jeffrey J. Lowe
                                     CAREY DANIS & LOWE
10                                 8235 Forsyth Blvd., Suite 1100
                                        Clayton, MO 63105
11                                   Telephone: (314) 725-7700
                                     Facsimile: (314) 678-3401
12
13
                                              /s/    Amy L. Fleschert
14                                                   Amy L. Fleschert
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                               -3-
